CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Kathryn S. Head, President and Principal Executive Officer of First Investors Equity Funds (the Registrant), certify, pursuant to 18 U.S.C. Section 1350 as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Registrants periodic report on Form N-CSR of First Investors Equity Funds for the six months ended March 31, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: June 7, 2010 By: /S/ KATHRYN S. HEAD Kathryn S. Head President and Principal Executive Officer, First Investors Equity Funds A signed original of this written statement required by Section 906 has been provided to First Investors Equity Funds and will be retained by First Investors Equity Funds and furnished to the Securities and Exchange Commission or its staff upon request. CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Joseph I. Benedek, Treasurer and Principal Financial Officer of First Investors Equity Funds (the Registrant), certify, pursuant to 18 U.S.C. Section 1350 as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Registrants periodic report on Form N-CSR of First Investors Equity Funds for the six months ended March 31, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: June 7, 2010 By: /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer, First Investors Equity Funds A signed original of this written statement required by Section 906 has been provided to First Investors Equity Funds and will be retained by First Investors Equity Funds and furnished to the Securities and Exchange Commission or its staff upon request.
